FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ARMANDO SANCHEZ-FUENTES,                         No. 14-71989
AKA Armando Sanchez Puentes,
                                                 Agency No. A090-811-836
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Armando Sanchez-Fuentes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order of removal. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, and review for substantial evidence

the agency’s factual findings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petition for review.

      Sanchez-Fuentes fails to challenge the agency’s dispositive determination

that his convictions are aggravated felonies that constitute per se particularly

serious crimes that render him ineligible for withholding of removal. See 8 U.S.C.

§ 1231(b)(3)(B)(ii), (iv) (an aggravated felony with a sentence imposed of at least

5 years shall be considered a particularly serious crime); see Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived).

      Accordingly, we need not reach Sanchez-Fuentes’ challenges to the agency’s

denial of withholding of removal regarding whether his crimes involved

aggravating factors and whether he has demonstrated membership in a protected

group or likelihood that he would be persecuted upon return to Mexico. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“courts and agencies are

not required to make findings on issues the decision of which is unnecessary to the

results they reach”).

      Substantial evidence supports the agency’s denial of deferral of removal

under the Convention Against Torture (“CAT”), because Sanchez-Fuentes failed to


                                           2                                       14-71989
establish that it is more likely than not that he would be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See 8 C.F.R.

§ 1208.16(c)(2); Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

Sanchez-Fuentes fails to establish that the agency did not consider all relevant

evidence in making its CAT determination. See Larita-Martinez v. INS, 220 F.3d
1092, 1095-96 (9th Cir. 2000) (petitioners must overcome presumption that agency

reviewed all evidence).

      PETITION FOR REVIEW DENIED.




                                           3                                    14-71989